Citation Nr: 1707998	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-47 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for depressive disorder prior to January 28, 2011, in excess of 50 percent for posttraumatic stress disorder (PTSD) (previously diagnosed as depressive disorder) prior to December 29, 2014, and in excess of 70 percent for PTSD after December 29, 2014.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to October 1992.  He served in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in October 2016, which granted a joint motion for remand vacating an October 2015 Board decision and remanding the case for additional development.  The issue initially arose from rating decisions by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2016 decision granted the joint motion for remand the Court, in essence, found that further development was required to obtain additional evidence pertinent to the Veteran's appeal.  Specifically, that VA action was required to obtain copies of any records associated with the Veteran's participation in a VA Vocational Rehabilitation and Employment Program and to obtain pertinent records of his treatment at the Omaha Vet Center.  

In his February 2010 application for TDIU, the Veteran maintained that had become too disabled to work in December 2009.  However, since that time, he is reported to have earned a Bachelor's degree in business administration and supply chain management in August 2012.  See November 2014 VA examination report.  He also reported he was working "almost" full-time as an item manager monitoring petroleum and water systems.  Id.  Therefore, additional development is required for adequate determinations.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds the Veteran should be afforded an additional VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide additional specific information as to his present employment status, to include any employment accommodations provided as a result of his service-connected disabilities, and as to his educational activities and his employment and income since November 19, 2009.  Appropriate action must be taken to assist the Veteran in obtaining all pertinent evidence.

2.  Obtain all pertinent records associated with the Veteran's participation in a VA Vocational Rehabilitation and Employment Program.  

3.  Obtain all pertinent VA medical records not yet associated with the appellate record, to include treatment records at the Omaha Vet Center.

4.  Schedule the Veteran for a VA psychiatric examination for the following opinions: 

a) Assess the nature and severity of his service-connected PTSD and, to the extent possible, identify any specific periods of increased or decreased impairment over the course of the appeal.  The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other medical opinions.  All examinations, tests, and studies must be conducted.  

b) The examiner should state whether as a result of service-connected disabilities there is or has during the course of this appeal been any period of marked interference with employment or inability to maintain substantially gainful employment consistent with his education and occupation background.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


